Title: From M. A. Patterson to Louisa Catherine Johnson Adams, 10 June 1824
From: Patterson, M. A.
To: Adams, Louisa Catherine Johnson


				
					My dear Mrs Adams
					London June 10th. 1824
				
				Allow Me To present To you Mr Steuart Wortley, and Mr Stanly—They are Gentlemen of high rank,  who are visiting America, and are anxious not To run through The County, but To become acquainted with our Society;—and I cannot with The pride of An American resist The gratification of Making Them known To Mr Adams, and yourself—Wortley is the Nephew of Lord Bristol, and Ld Liverpool—Mr Stanley of the Lord of Derby—They are accompanied by Mr  Denison, and Mr Labouchere You could not see better specimens of Englishmen, and Much disposed To be pleased with America, and I am anxious They should receive the fairest light after coming so far to form their opinion of Us—I am sure it will give you pleasure To hear that I found My Sisters, quite well—My health is still very feeble, but I hope with care, and the good Climate of England, To be again restored—I am yet confined To The house, and shall devote the next year To its re–establishment—My Sisters desire Their kindest remembrance To you—and I beg My best respects To Mr Adams—Beleive Me My dear Mrs Adams yrs Most Truly
				
					M A Patterson
				
				
			